UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6222



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES DOOMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-98-37, CA-00-947-7)


Submitted:     July 20, 2001                 Decided:   August 1, 2001


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Lorenzo Dooms, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Lorenzo Dooms seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.       See United States v. Dooms, Nos.

CR-98-37; CA-00-947-7 (W.D. Va. Dec. 6, 2000); United States v.

Sanders, 247 F.3d 139, 142 (4th Cir. 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2